Citation Nr: 1234632	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-33 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 1951 to February 1955.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's petitions to reopen claims for entitlement to service connection for bilateral hearing loss and tinnitus.

The Veteran testified at a videoconference hearing at the RO in November 2011, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

In January 2012, the Board reopened the service-connection claims for bilateral hearing loss and tinnitus based upon the submission of new and material evidence, and remanded these underlying service-connection claims to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This development was accomplished.  

In July 2012 rating decisions, the RO granted service connection for left ear sensorineural hearing loss and tinnitus, respectively.  As these determinations constitute a full grant of the benefits sought as to these claims, they are no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).
However, also in July 2012, the AMC issued a supplemental statement of the case (SSOC) continuing to deny entitlement to service connection for right ear hearing loss and returned the file to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

The evidence does not support a current diagnosis of right ear hearing loss for VA purposes. 


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Before addressing the merits of the issue decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by a letter from the RO issued in May 2009 of the criteria for establishing a petition to reopen a service-connection claim based upon the submission of new and material evidence (since reopened) and for establish the underlying claim for direct service connection; the evidence required in this regard; and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ (agency of original jurisdiction) in July 2009.  The RO's notice was in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claims during the course of this appeal.  The RO has obtained service treatment records, service personnel records, and VA treatment records.  The Veteran also submitted personal hearing testimony, additional records and written statements in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  


The Veteran was provided an opportunity to set forth his contentions during the Board videoconference hearing before the undersigned in November 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  
Here, during the November 2011 hearing, the undersigned identified the issue on appeal as involving the submission of new and material evidence to reopen a claim for service connection for hearing loss.  The Veteran advised to submit new and material evidence on this claim, particularly the history of his in-service acoustic trauma and post-service complaints and treatment for hearing loss, and the need to address negative etiological opinion evidence of record.  Hearing Transcript (T.) at 4,7.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Although the undersigned acknowledged that the Veteran did not need to establish a current disability at that hearing, this was in the context of addressing the primary missing element of his claim, of a nexus to service.  Indeed, the January 2012 Board decision reopened both those claims based in part upon the Veteran's hearing testimony, and remanded for further development.  Subsequently, upon such development, the RO recently awarded service connection for left ear hearing loss and tinnitus.  

As alluded to, the Board remanded this case in January 2012 for the AOJ to arrange a VA examination and medical opinion on etiology of his claims for bilateral hearing loss and tinnitus, because the Board found the October 2009 VA examiner's negative nexus opinion to be inadequate, for failure to consider the lay statements of in-service acoustic trauma.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Barr v. Nicholson, 21. Vet. App. 303 (2007).  The AOJ scheduled a VA audiological examination in February 2012, which provided audiometric testing in compliance with VA standards and also provided positive etiological opinions for bilateral hearing loss and tinnitus.  Indeed, on the basis of this examination, the AOJ granted the Veteran's claims for left ear hearing loss and tinnitus.  The Board also remanded the case for the AOJ to obtain outstanding VA treatment records, particularly from the El Paso, Texas VA Medical Center (VAMC).  However, a review of his Virtual VA (VVA) file shows that the AOJ has already obtained an electronic copy of his VA outpatient treatment records from the El Paso VA facility, dated through June 2011, so relatively recently.  The Board is therefore satisfied there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).  

The Veteran was also afforded two VA examinations for the purpose of determining whether or not he suffers from right ear sensorineural hearing loss in compliance with VA regulatory standards, as well as the etiology of his claimed right ear hearing loss.  As mentioned, the Board found the October 2009 examiner's medical opinion inadequate for failure to consider the Veteran's competent lay statements of in-service acoustic trauma, and therefore remanded for another examination.  These VA audiological examiners both conducted audiometric testing, which produced puretone thresholds that simply do not meet the VA regulatory standards for a current right ear hearing loss disability, as per 38 C.F.R. § 3.385.  Notably, the Board finds the February 2012 VA examination, obtained on remand by the AOJ, was more than adequate in that it was based on a review of the entire claims file, consideration of the lay testimony of record, and clinical examinations/testing.  The 2012 examination included an opinion that was also more than adequate.  However, as will be discussed below, the sufficiency of the opinion is essentially moot in light of the results of the audiometric testing, which failed to document right ear hearing loss for VA purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (see 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends he suffered in-service acoustic trauma due to exposure to 155-Howitzers during service in the Marines, particularly during duties as an artilleryman and repairing telephone lines for communications between units.  The Veteran is competent to state he had in-service noise, since it is within the realm of lay experience and observation.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's assertions of in-service noise exposure to be credible, in light of his documented duties.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  His DD Form 214s shows military occupational specialties of a telephone lineman and infantryman unit during service in the Korean War, from January 1951 to February 1955, which confirms his accounts of duties that would place him in potential exposure to artillery fire.  Id.  So, the Board concedes there is competent and credible evidence of in-service acoustic trauma, in the manner alleged by the Veteran.

Nonetheless, there simply is no competent evidence confirming the Veteran has sufficiently severe hearing loss in his right ear to be considered a hearing loss disability by VA standards.  That is to say, his hearing loss does not meet the threshold minimum requirements of 38 C.F.R. § 3.385.  Absent evidence of a current right ear hearing loss disability, service connection is not possible because there is no present condition to attribute to his military service, including the conceded in-service acoustic trauma.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  

A review of the Veteran's post-service medical records reveals that at no time since his claim was filed, in March 2009, has the level of his hearing loss in the right ear satisfied the threshold minimum standards of 38 C.F.R. § 3.385 to be considered an actual disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that the requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

The Board acknowledges that the Veteran has been diagnosed for sensorineural hearing loss in the right ear by VA treating providers and the October 2009 and February 2012 VA audiological compensation examiners.  To emphasize, though, VA regulations for a current hearing loss disability under § 3.385 require minimum levels of impaired hearing, measured by specific auditory thresholds at several frequencies between 500-4000Hz or else by low speech recognition scores.  So, merely being diagnosed for sensorineural hearing loss is insufficient to establish his claim for VA purposes.  38 C.F.R. § 3.385.

Here, the only available audiometric testing results are provided by the October 2009 and February 2012 VA audiological examination reports.  

At the October 2009 VA examination, audiometric puretone threshold testing revealed he had right ear hearing levels of:

500Hz
1000Hz
2000Hz
3000Hz
4000Hz
20
25
25
30
35

The examiner noted the puretone test results as valid for rating purposes.  The speech discrimination score using the Maryland CNC word list was 96 percent in the right ear.

Similarly, at the February 2012 VA examination, audiometric puretone threshold testing revealed he had right ear hearing levels of:

500Hz
1000Hz
2000Hz
3000Hz
4000Hz
5
20
20
35
35

The examiner noted the puretone test results as valid for rating purposes.  The speech discrimination score using the Maryland CNC word list was 96 percent in the right ear.

In both instances, right ear hearing loss did not exceed 40 decibels or more for any of the frequencies of 500, 1000, 2000, 3000, and 4000.  Right ear hearing loss also did not exceed 26 decibels for at least three of these frequencies.  Right ear speech recognition scores, using the Maryland CNC word list, were not so poor as to be less than 94 percent.  Therefore, the results of that examination showed the Veteran does not have a current disability in the right ear for VA compensation purposes. 

Likewise, a review of VA outpatient treatment records does not reveal any audiometric puretone threshold testing that might show a current right ear hearing loss disability for VA purposes.  A July 2009 VA treatment record diagnosed moderate sensorineural hearing loss above 2000 Hz in the right ear, based upon review of an audiograph, but there is no indication that the treating audiologist obtained results for puretone thresholds that meet the requirements of § 3.385.

To emphasize, according to VA standards, impaired hearing only will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Thus, the only two puretone threshold tests results of record, conducted by the October 2009 and February 2012 VA examiners, show auditory thresholds and speech recognition scores well within the standards of normal hearing under 38 C.F.R. § 3.385 and Hensley, 5 Vet. App. 157.

So based on the available, competent medical evidence, the Board finds that the results of the Veteran's hearing evaluation do not meet the requirements for concluding he has a right ear hearing loss "disability" for VA compensation purposes.  It is recognized that the February 2012 examination report included the opinion that the Veteran's hearing loss was the result of in-service noise exposure.  However, the results of his October 2009 as well as the February 2012 VA audiological compensation examination reports show the threshold minimum requirements of 38 C.F.R. § 3.385 have not been met.  Indeed, there is no competent post-service evidence suggesting auditory thresholds in any of the specified frequencies of 500, 1000, 2000, 3000, or 4000 Hertz were 40 decibels or greater; nor were the auditory thresholds for at least three of these frequencies shown to be 26 decibels or greater; nor were speech recognition scores using the Maryland CNC Test less than 94 percent.  The positive nexus opinion therefore does little to alter the outcome of this decision.

The Board observes that decreased hearing is subjective and among the types of conditions to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374  (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  He is clearly competent to relate having hearing loss. 

Even so, he is not competent to show he has sufficient hearing loss as a consequence of conceded noise exposure in service to, in turn, satisfy the threshold minimum requirements of § 3.385 and be considered an actual disability by VA standards.  Such determination is determined by the defined audiometric test results, which in turn requires medical expertise in the field of audiological testing.  Indeed, valid Maryland CNC speech recognition scores under VA regulations must be provided by a state-licensed audiologist.  The Veteran has not demonstrated or indicated any necessary expertise in the field of audiology.  Moreover, the Board finds that the medical evidence that he does not have a current right ear hearing loss disability, sufficient for VA standards, to probatively outweigh his unsubstantiated lay testimony to the contrary. 

Since the Board does not find the Veteran's lay statements to be competent to establish this missing element of his claim, there is no need to also consider the credibility of his lay statements, even though this, too, affects their ultimate probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  

Importantly, as there is no competent evidence establishing a current right ear hearing loss disability under VA regulatory standards, there consequently is no need to discuss whether there is probative evidence etiologically linking a non-existent current disability to military service, including as due to in-service acoustic trauma.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



ORDER

The claim for service connection for right ear hearing loss is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


